DETAILED ACTION

Reissue Application:  First Action on the Merits

Procedural Posture
On 06/16/2015:	US Patent No. 9,056,846 B2 issued to Sarkar et al. with claims 1-10.

On 05/18/2017:	Applicant filed US Patent Application No. 15/598,971 with
claims 1-7, which is a reissue of US Patent No. 9,056,846 B2.

On 04/15/2019:	Applicant filed US Patent Application No. 16/384,264 with claims 11-15, which is a continuing reissue of US Patent No. 9,056,846 B2.

On 04/16/2019:	US Patent Application No. 15/598,971 issued as US RE47,350 E with claims 1-7.

Notice of Pre-AIA  or AIA  Status
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  Because this reissue application of a patent was issued from an application with an effective filing date before 03/16/2013, the present reissue application (i.e., post-issuance proceeding) is being examined under the pre-AIA  first to invent provisions as well as the current provisions to 35 U.S.C as the current provisions to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 (emphasis added).

Duty to Disclose Ongoing Litigation and Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,056,846 B2 is or was involved.  These proceedings would include interferences, reissues, reexaminations, and litigation.  Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information, which is material to patentability of the claims under consideration in this reissue application.  These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§1404, 1442.01 and 1442.04. 
Reissue Amendments
The amendment to the specification filed on 04/15/2019 is improper and does not comply with 37 CFR 1.173(b), which sets forth the manner of making amendments in reissue applications.  In particular, this amendment improperly uses double brackets vs. single brackets to delete subject matter.  See 37 CFR 1.173(d)(1).  Double brackets are used in the reissue of a reissue.  MPEP §1453(IV)(E).
From this point forward in the prosecution of this reissue application, all future amendments to the specification and/or claims that do not comply with 37 CFR 1.173(b) will result in the issuance of a non-compliant letter prior to final rejection or an after final rejection, where applicant would be informed that the amendment will not be entered due to informalities Objection to the Specification section infra in this Office Action.  Although the claims will be examined at this time in an effort to provide compact prosecution, applicant needs to submit compliant claims in response to this Office Action.  Please refer to MPEP §1453 for guidance in making proper amendments in a reissue application.

Claim Status

Original claims 1-10, which issued in US Patent 9,056,846, are canceled in this reissue. 
Claim 11-15 are newly presented in the instant reissue application.
Priority
US Reissue Patent Application No. 16/384,264 filed on 04/15/2019 is a continuation reissue of US Patent Application No.15/598,971 filed on 05/18/2017 issued as US Patent No. RE47,350 E issued on 04/16/2019.

US Patent No. RE47,350 E is a reissue of US Patent No. 9,056,846 B2, issued on 06/16/2015.

US Patent No. 9,056,846 B2 issued from US Patent Application No. 13/653,576 filed on 10/17/2012, is a continuation of US Patent No. 9,056,845 B2 issued on 06/16/2015.

US Patent No. 9,056,845 B2, which issued from US Patent Application No. 12/504,149 filed on 07/16/2009, further claims benefit of US Provisional Patent Application No. 61/081,052 filed on 07/16/2008.   

Information Disclosure Statement
The documents cited on the information disclosure statements (IDS) of 05/14/2019 (2 sheets), IDS of 02/02/2021 (13 sheets), and IDS of 09/16/2021 (2 sheets) have been reviewed and considered, except were a document is crossed-out.  See enclosed IDS copies.
Maintenance Fee
The 3.5 year maintenance fee was paid on 12/04/2018 in US Patent Application No. 13/653,576.  Applicant is reminded that guidance for subsequent maintenance fees resides in MPEP §1415.01(I)(B)(3).
Objection to the Specification
The disclosure is objected to because of the following informalities:  
the first line of the amendment to the specification of 04/15/2019 must include a cross reference to each other application using the application serial numbers to clearly indicate and alert the public that multiple reissues are filed for the same patent.  An example of the suggested language to be included is as follows: “More than one reissue application has been filed for the reissue of US Patent No. 9,056,846 B2.  The reissue application numbers are 16/384,264 (the present application) filed on April 15, 2019 and 15/598,971 filed on May 18, 2017 (now US RE47,350 E).”  See also MPEP §1451(I).  

after this first cross-reference statement, add the reference to related applications and priority in the chain of continuity data, which is currently listed as line 1 of the amendment of 04/15/2019, that complies with reissue amendment practice pursuant to 37 CFR 1.173(b)(d)(g). 

in the amendment to the specification of 04/15/2019, the first line of the instant specification fails to reflect that US Serial No. 15/598,971 has issued as US RE47,350 E on 04/16/2019.  

the deleted subject matter in a reissue is indicated by single brackets, whereas double brackets indicate a reissue of a reissue pursuant to 37 CFR 1.173(b)(1), 37 CFR 1.173(d)(1), and 37 CFR 1.173(g).  See also MPEP §1453(I) and MPEP §1453(VI)(A).  As such, replace “[[is]]” with “[is]” in the amendment to the specification in order to be compliant.  Appropriate correction is required.

Claim Interpretation
	Claims must be given their broadest reasonable interpretation in light of the specification.  See MPEP §2111. 
The term “solid oral pharmaceutical formulation” embraces oral dosage forms that may take the form of powders, capsules, and tablets.  Tablets may be “sugar coated or enteric coated by standard techniques” (11:29-42 of the ’846 Patent).  
The capsule formulation containing cariprazine described in Example 1B and Table 5 (column 18) shows the production of a 100 mg capsule that contains either 0.5 mg, 1.5 mg or 6.0 mg cariprazine, along with pregelatinized starch.  Therefore, the amount of cariprazine present is either 0.5%, 1.5%, or 6.0%, respectively, for Capsules I, II, and III.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 11-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-3 of US Patent No. RE47,333 E (referred to as RE47,333).
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following rationale.
Instant reissue claims require a pharmaceutical formulation comprising two components, i.e., (1) trans-1{4-[2-[4-(2,3-dichlorophenyl)-piperazin-1-yl]-ethyl]-cyclohexyl}-3,3-dimethyl-urea) or a pharmaceutically acceptable salt thereof, e.g.,cariprazine hydrochloride, and (2) pregelatinized starch, used in a method for treating schizophrenia, bipolar disorder, acute mania, and depression with the specific cariprazine dosages of about 1.5 mg (claims 11 and 12), 3 mg (claims 11 and 13), 4.5 mg (claims 11 and 14), or 6 mg (claims 11 and 15).  
Claims 1-3 of RE47,333 recite: 

    PNG
    media_image1.png
    349
    390
    media_image1.png
    Greyscale

RE47,333 require a pharmaceutical formulation comprising three components, i.e., (1) cariprazine (aka trans-1{4-[2-[4-(2,3-dichlorophenyl)-piperazin-1-yl]-ethyl]-cyclohexyl}-3,3-dimethyl-urea) or a pharmaceutically acceptable salt thereof, (2) pregelatinized starch, and (3) trans-4-[2-[4-(2,3-dichlorophenyl)-piperazin-1-yl]-ethyl]-cyclohexyl-amine (aka De-BOC), used in a method for treating schizophrenia, bipolar disorder, acute mania, and depression.  In the RE47,333 formulation, cariprazine is present within in the ranges from about 0.5 mg to 15 mg (claim 2 of RE47,333) and from about 1 mg to 12 mg (claim 3 of RE47,333). 
Instant reissue claim 11 does not exclude the presence De-BOC in the pharmaceutical formulation, because the methods of instant claim 11 are open-ended due to the transitional word of “comprising.”  Therefore, reissue claims 11-15 include within their scope additional forms of the active agent of cariprazine, namely trans-4-[2-[4-(2,3-dichlorophenyl)-piperazin-1-yl]-ethyl]-cyclohexyl-amine dihydrochloride (aka De-BOC) in the formulation.  See also MPEP §2111.03(I).  
	The cariprazine range 	“from about 0.5 mg to about 15 mg” of claim 2 of RE47,333 includes within its scope the instantly claimed cariprazine amounts, i.e., about 1.5 mg (claims 11 and 12), about 3 mg (claims 11 and 13) about 4.5 mg (claims 11 and 14), and about 6 mg (claims 11 and 15).  In the absence of unexpected results or criticality with claimed dosages, the selection of any cariprazine dosage value within the 0.5 mg to 15 mg range (claim 2 of RE47,333) would have been obvious and predictable to the artisan.  See MPEP §2144.05(III).  This is because the cariprazine dosages in claim 2 of RE47,333 are used also in the treatment of schizophrenia, bipolar disorder, acute mania, and depression, as in the instant reissue claims.
claim 3 of RE47,333 includes within its scope the instantly claimed cariprazine amounts, i.e., about 1.5 mg (claims 11 and 12), about 3 mg (claims 11 and 13) about 4.5 mg (claims 11 and 14), and about 6 mg (claims 11 and 15).  In the absence of unexpected results or criticality with claimed dosages, the selection of any cariprazine dosage value within the 1 mg to 12 mg range (claim 3 of RE47,333) would have been obvious and predictable to the artisan.  See MPEP §2144.05(I)(III).  This is because the cariprazine dosages in claim 3 of RE47,333 are used also in the treatment of schizophrenia, bipolar disorder, acute mania, and depression, as in the instant reissue claims. 	Therefore, instant reissue claims 11-15 are not patentably distinct over claims 2-3 of RE47,333.

Claims 11-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-5 of US Patent No. RE47,350 E (hereinafter referred to as RE47,350).

Although the claims at issue are not identical, they are not patentably distinct from each other because of the following rationale.
Instant reissue claims recite a pharmaceutical formulation comprising two components, i.e., (1) trans-1{4-[2-(4-(2,3-dichlorophenyl)-piperazin-1-yl]-ethyl]-cyclohexyl}-3,3-dimethyl-urea or a pharmaceutically acceptable salt thereof, e.g.,cariprazine hydrochloride, and (2) pregelatinized starch, used in the methods of treating schizophrenia, bipolar disorder, acute mania, and depression with the specific cariprazine dosages of about 1.5 mg (claims 11 and 12), about 3 mg (claims 11 and 13), about 4.5 mg (claims 11 and 14), and about 6 mg (claims 11 and 15).  
Independent claim 1 of RE47,350 recites: 

    PNG
    media_image2.png
    339
    400
    media_image2.png
    Greyscale

The claims of RE47,350 require a pharmaceutical formulation comprising two components, i.e., (1) trans-1{4-[2-(4-(2,3-dichlorophenyl)-piperazin-1-yl]-ethyl]-cyclohexyl}-3,3-dimethyl-urea or a pharmaceutically acceptable salt thereof, e.g.,cariprazine hydrochloride, and (2) pregelatinized starch, used in a method of treating schizophrenia, bipolar disorder, acute mania, and depression, where cariprazine is present in amounts about 1.5 mg (claim 2 of RE47,350), 3 mg (claim 3 of RE47,350), 4.5 mg (claim 4 of RE47,350), and 6 mg (claim 5 of RE47,350).  Since the cariprazine dosages in RE47,350 claims 2-5 directly meet the cariprazine dosages of instant reissue claims 11-15, the cariprazine dosages in instant claims 11-15 area thus anticipated, as shown in the following correlation table:
The Reissue Claims
US RE47,350 Claims
11, 12
2
11, 13
3
11, 14
4 
11, 15
5

Therefore, instant reissue claims 11-15 are not patentably distinct over claims 2-5 of RE47,350.
Claims 11-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-3 of copending US Reissue Patent Application No. 16/372,031 (reference application, hereinafter referred to as ReissueApp’031).  

Although the claims at issue are not identical, they are not patentably distinct from each other because of the following rationale.
i.e., (1) trans-1{4-[2-[4-(2,3-dichlorophenyl)-piperazin-1-yl]-ethyl]-cyclohexyl}-3,3-dimethyl-urea) or a pharmaceutically acceptable salt thereof, e.g.,cariprazine hydrochloride, and (2) pregelatinized starch, used in a method for treating schizophrenia, bipolar disorder, acute mania, and depression with specific cariprazine dosages of about 1.5 mg (claims 11 and 12), 3 mg (claims 11 and 13), 4.5 mg (claims 11 and 14), or 6 mg (claims 11 and 15).  
Claims 1-3 of ReissueApp’031 recite:


    PNG
    media_image3.png
    219
    571
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    49
    568
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    49
    573
    media_image5.png
    Greyscale


The claims of ReissueApp’031 require a pharmaceutical formulation comprising three components, i.e., (1) cariprazine (aka trans-1{4-[2-[4-(2,3-dichlorophenyl)-piperazin-1-yl]-ethyl]-cyclohexyl}-3,3-dimethyl-urea) or a pharmaceutically acceptable salt thereof, (2) pregelatinized starch, and (3) trans-4-[2-[4-(2,3-dichlorophenyl)-piperazin-1-yl]-ethyl]-cyclohexyl-amine (aka De-BOC) used in a method for treating schizophrenia, bipolar disorder, acute mania, and depression.  In the ReissueApp’031 formulation, cariprazine is present within the ranges from about 0.5 mg to 15 mg (claim 2 of ReissueApp’031) and from about 1 mg to 12 mg (claim 3 of ReissueApp’031). 
trans-4-[2-[4-(2,3-dichlorophenyl)-piperazin-1-yl]-ethyl]-cyclohexyl-amine dihydrochloride (aka De-BOC) in the formulation.  See also MPEP §2111.03(I).  
The cariprazine range 	“from about 0.5 mg to about 15 mg” of claim 2 of ReissueApp’031 includes within its scope the instantly claimed cariprazine amounts, i.e., about 1.5 mg (claims 11 and 12), about 3 mg (claims 11 and 13) about 4.5 mg (claims 11 and 14), and about 6 mg (claims 11 and 15).  In the absence of unexpected results or criticality with claimed dosages, the selection of any cariprazine dosage value within the 0.5 mg to 15 mg range (claim 2 of ReissueApp’031) would have been obvious and predictable to the artisan.  See MPEP §2144.05(III).  This is because the cariprazine dosages in claim 2 of ReissueApp’031 are used also in the treatment of schizophrenia, bipolar disorder, acute mania, and depression, as in the instant reissue claims.
	Similarly, the cariprazine range “from about 1 mg to about 12 mg” of claim 3 of ReissueApp’031 includes within its scope the instantly claimed cariprazine amounts, i.e., about 1.5 mg (claims 11 and 12), about 3 mg (claims 11 and 13) about 4.5 mg (claims 11 and 14), and about 6 mg (claims 11 and 15).  In the absence of unexpected results or criticality with claimed dosages, the selection of any cariprazine dosage value within the 1 mg to 12 mg range (claim 3 of ReissueApp’031) would have been obvious and predictable to the artisan.  See MPEP §2144.05(I)(III).  This is because the cariprazine dosages in claim 3 of ReissueApp’031 are used 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Claims 11-15 are pending.
Claims 11-15 are rejected.

Future Correspondence

	An inquiry concerning this communication or earlier communications from the examiner should be directed to Dwayne C. Jones whose telephone number is (571) 272-0578.  The examiner can normally be reached on Mondays-Fridays from 10:00 am to 6:00 pm PST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jean Witz, may be reached at (571) 272-0927.  The official fax No. for the organization where this application is assigned is (571) 273-9900.  For status inquires of a general nature refer to the customer service line at (571) 272-7705.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications may be obtained from Private PAIR only.  For more information about PAIR system, see http://pair-direct.uspto.gov  Should you have any questions on access to the Private 
All correspondence relating to this Reissue should be directed:

By EFS:	Registered users may submit via the electronic filing system EFS-
Web, at http://efs.uspto.gov/efile/myportal/efs-registered.

By Mail to:	Mail Stop Ex Parte Reexam
			Central Reexamination Unit 
United States Patent & Trademark Office
P.O. Box 1450
Alexandria, VA  22313-1450

By Fax:	571-273-9900

By hand to:	Customer Service Window
	Randolph Building
	401 Dulany Street
	Alexandria, VA 22314

For EFS-Web transmissions, 37 CFR 1.8(a)(1)(i)(C) and (ii) states that correspondence (except for a request for reexamination and a corrected replacement request for reexamination) will be considered timely if (a) it is transmitted via the Office’s electronic filing system in accordance with 37 CFR 1.6(a)(4), and (b) includes a certificate of transmission for each piece of correspondence stating the date of transmission, which is prior to the expiration of the set period of time in the Office Action.


/Dwayne C. Jones/			/Padmashri Ponnaluri/
Patent Reexamination Specialist	Patent Reexamination Specialist		
CRU, Art Unit 3991			CRU 3991

/Jean C. Witz/
Supervisory Patent Reexamination Specialist
CRU, 3991